DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32-37, 42-44 of U.S. Patent No. 11097492. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the disclose an overlapping range of broader compositions (no molecular weight of the PEO graft is recited in the instant case) used in similar method steps.

Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 45-49-53, 58 of U.S. Patent No. 11097492. 
Although the claims at issue are not identical, they are not patentably distinct from each other because an overlapping range of broader compositions (no molecular weight of the PEO graft is recited in the instant case) used in similar method steps.

Claims 10-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32-37, 42-44 of U.S. Patent No. 11097492.
Although the claims at issue are not identical, they are not patentably distinct from each other because an overlapping range of broader compositions (no molecular weight of the PEO graft is recited in the instant case) used in similar method steps.

Claims 10-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 45-49-53, 58;  of U.S. Patent No. 11097492. 
Although the claims at issue are not identical, they are not patentably distinct from each other because an overlapping range of broader compositions (no molecular weight of the PEO graft is recited in the instant case) used in similar method steps.

Claims 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32-37, 42-44 of U.S. Patent No. 11097492. 
Although the claims at issue are not identical, they are not patentably distinct from each other because an overlapping range of broader compositions (no molecular weight of the PEO graft is recited in the instant case) used in similar method steps.

Claims 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 45-49-53, 58 of U.S. Patent No. 11097492. 
Although the claims at issue are not identical, they are not patentably distinct from each other because an overlapping range of broader compositions (no molecular weight of the PEO graft is recited in the instant case) used in similar method steps.
Allowable Subject Matter
Claims 1, 10, 17 would be allowable if rewritten or amended to overcome the rejection(s) under Obviousness-type Non-statutory Double Patenting (ODP) set forth in this Office action.
Claims 2-9, 11-16, 18-20 would be allowable if rewritten to overcome the rejection(s) under Obviousness-type Non-statutory Double Patenting (ODP) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 10, 17 none of the cited prior art discloses the claimed method steps.  The cited combinations of references Jaker/Leighton/Wang and Jaker/Leighton/Wang/Topolkaraev in the Non-Final OA dated 1/11/2021 of the parent case 15/555253, now US 11097492, actually teach away from each other and even when a combination is forced would not read on the claimed subject matter.  
Specifically, the disclosed ranges of PEO molecular weights of the cited prior art references utilized in a previous and withdrawn rejection would not have been selected by one of ordinary skill in the art or yielded predictable results in the recited method steps to one of ordinary skill in the art before the effective filing date.
Wang recognized a molecular weight that Leighton would not have believed to be processable or combinable with the teachings of Jaker.  Therefore, such a combination cannot be maintained.  No other combination of references is available to Examiner for substitution of Leighton in a combination that doesn’t have the problem of teaching away.
Duong (US 2015/0028516) [0094] and [0108] discloses a PEO grafted to a polar vinyl monomer but does not recognize the mass fraction of the PEO to polar vinyl copolymer mass fractions of the polymer molecular weight.  Therefore, it cannot be substituted for Leighton.  Nor is Duong in the field of additive manufacturing or reasonably pertinent to the problem Applicant was trying to solve regarding adjustment of melt viscosities.
Further, Wang 2 (US 6071451) has too low of a molecular weight to read on the claimed range.  See claims.  Similarly, Wang 3 (US 6117947) has too low a molecular weight to read on the claimed range.  
	Therefore, claims 1, 10, 17 are deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743